UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedDecember 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File No.001-33531 AEROGROW INTERNATIONAL, INC. (Exact Name of Registrant as specified in its charter) NEVADA 46-0510685 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 6075 Longbow Drive, Suite 200, Boulder, Colorado (Address of principal executive offices) (Zip Code) (303) 444-7755 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares of issuer's common stock outstanding as of February 8, 2013:5,904,877 Table of Contents AeroGrow International, Inc. TABLE OF CONTENTS FORM 10-Q REPORT December 31, 2012 PART I Financial Information Item 1. Financial Statements 3 Condensed Balance Sheets as of December 31, 2012 (Unaudited) and March 31, 2012 3 Unaudited Condensed Statements of Operations for the Three and Nine Months Ended December 31, 2012 and 2011 4 Unaudited Condensed Statements of Cash Flows for the Nine Months Ended December 31, 2012 and 2011 5 Notes to the UnauditedCondensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 33 Signatures 34 Table of Contents Item 1. Condensed Financial Statements AEROGROW INTERNATIONAL, INC. CONDENSED BALANCE SHEETS December 31, 2012 March 31, 2012 ASSETS (Unaudited) (Derived from Audited Statements) Current assets Cash $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of$2,158 and $768 at December 31, 2012 and March 31, 2012,respectively Other receivables Inventory Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation of$2,820,272 and $2,709,075 atDecember 31, 2012 and March 31, 2012, respectively Other assets Intangible assets, net of $131,598 and $120,923 of accumulatedamortization atDecember 31, 2012 and March 31, 2012, respectively Deposits Deferred debt issuance costs, net of accumulated amortizationof $2,437,646 and $1,449,581 at December 31, 2012 and March 31,2012,respectively Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Notes payable $ $ Notes payable – related party Current portion – long term debt – related party Current portion – long term debt Accounts payable Accrued expenses Customer deposits Deferred rent Total current liabilities Long term debt Long term debt – related party Total liabilities Commitments and contingencies Stockholders' equity (deficit) Preferred stock, $.001 par value, 20,000,000 shares authorized,0 and 7,526 shares issuedand outstanding at December 31, 2012and March 31, 2012, respectively 8 Common stock, $.001 par value, 750,000,000 shares authorized,5,904,877 and 210,319shares issued and outstanding atDecember 31, 2012 and March 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the condensed financial statements. 3 Table of Contents AEROGROW INTERNATIONAL, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended December 31, Nine Months ended December 31, Net Revenue $ Cost of revenue Gross profit Operating expenses Research and development Sales and marketing General and administrative Total operating expenses $ Profit (loss) from operations ) ) ) Other (income) expense, net Interest (income) (2
